Exhibit 12 Humana Inc. Computation of Ratio of Earnings to Fixed Charges For the nine months ended September 30, For the twelve months ended December 31, (Dollars in millions) Income before income taxes $ $ Fixed charges Total earnings $ $ Interest charged to expense $ 78 $ 80 69 One-third of rent expense 54 69 52 54 48 40 Total fixed charges $ $ Ratio of earnings tofixed charges (1)(2) 13.3x 13.6x 12.1x 11.0x 8.8x 12.8x Notes For the purposes of determining the ratio of earnings to fixed charges, earnings consist of income before income taxes and fixed charges.Fixed charges include gross interest expense, amortization of deferred financing expenses and an amount equivalent to interest included in rental charges.One-third of rental expense represents a reasonable approximation of the interest amount. There are no shares of preferred stock outstanding.
